Edmond, J.
The exceptions taken to the judgment of the county court are, 1. That the complaint does not state what hurts or wounds were received; and, 2. That the plaintiff prosecutes in his own name, and for his own benefit only, without joining the state in the process.
The statute on which this action is brought creates no new offence, but gives a remedy by a forthwith process, and the introduction of a species of evidence unknown to the common law, where adequate redress could not before be had. It clothes, the individual injured, and no other, (not even informing officers,) with power to inform and prosecute on this statute, and enforce its penalties. The party and the state have an interest in the prosecution; and if the individual injured will avail himself of the privilege, he must pursue the statute strictly, and enforce the entire remedy. This he cannot do, but by joining the state in the prosecution; and when so joined, the action is criminal, and the process forthwith.
I think, therefore, the judgment of the superior court ought to be affirmed.
In this opinion the other judges severally concurred.
Judgment affirm»'*